Citation Nr: 1422980	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-40 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to death and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.  He died on April [redacted], 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2008 rating decision issued by the Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from April 1969 to January 1970 and is presumed to have been exposed to herbicides.

2. At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD), rated 70 percent disabling, and malaria, rated noncompensably disabling.  The Veteran was also in receipted of a total disability rating by reason of individual unemployability (TDIU).  He was not service connected for any other disabilities during his lifetime.

3.  The Veteran's death certificate lists the cause of death as "probable myocardial infarction."

4.  Ischemic heart disease, including acute, subacute, and old myocardial infarction is a disease that is presumptively associated with exposure to herbicides.

5.  The Veteran's myocardial infarction is presumptively related to his service in Vietnam.

5.  Since the cause of the Veteran's death is service connected, no benefit remains to be awarded under 38 U.S.C.A. § 1318.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is established by presumption.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2013).

2.  The appellant's claim for benefits pursuant to 38 U.S.C.A. § 1318 is moot.


ORDER

Service connection for the cause of the Veteran's death is granted.

The claim for benefits under 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


